      Case 1:14-md-02542-VSB-SLC Document 940
                                          935 Filed 05/06/20
                                                    05/05/20 Page 1 of 2




                                                                                        ALDO A. BADINI
                                                                                              212-294-4601
                                                                                       ABadini@winston.com



May 5, 2020
                                                                           5/6/2020
VIA ECF
                                                       The Letter-Motion at ECF No. 935 to file portions of the
Hon. Vernon S. Broderick, U.S.D.J.                     document filed at ECF No. 937 with redactions is GRANTED.
Thurgood Marshall United States Courthouse             The Letter-Motion filed at ECF No. 937 shall remain visible only
40 Foley Square, Room 415                              to the selected parties. The Clerk of Court is respectfully directed
New York, NY 10007                                     to close the Letter-Motion at ECF No. 935.

Re:    In re Keurig Green Mountain Single-Serve Coffee Antitrust Litig., MDL No. 2542;
       Master Docket No. 1:14-md-02542-VSB: Request to File Under Seal

Dear Judge Broderick:

        I write as counsel for Plaintiffs TreeHouse Foods, Inc., Bay Valley Foods, LLC, and Sturm
Foods, Inc. (collectively, “TreeHouse”) and on behalf of all Plaintiffs in accordance with Your
Honor’s Individual Rules & Practices in Civil Cases 5.B to request leave to file under seal or redact
limited portions of Plaintiffs’ Reply Memorandum of Law in Support of Objections to Magistrate
Judge’s Discovery Order, which will be filed today, May 5, 2020.

        Plaintiffs’ Reply contains references to information contained in TreeHouse’s Amended
and Supplemental Complaint, which information was ordered to remain under seal by order of this
Court. See ECF No. 213. Plaintiffs request that the Court order redaction of these references from
Plaintiffs’ Reply, which references are highlighted in green.

       Plaintiffs’ Reply also contains information ordered to remain under seal pursuant to an
order by Judge Cave. See ECF No. 720. That information is highlighted in blue.

        This Court has previously ordered that the aforementioned information should remain
sealed. See ECF No. 899.

                                                      Respectfully Submitted,

                                                      /s/ Aldo A. Badini

                                                      Aldo A. Badini
                                                      Winston & Strawn LLP
                                                      200 Park Avenue
                                                      New York, NY 10166-4193
                                                      (212) 294-6700
                                                      abadini@winston.com
      Case 1:14-md-02542-VSB-SLC Document 940
                                          935 Filed 05/06/20
                                                    05/05/20 Page 2 of 2
                                                                                 May 5, 2020
                                                                                      Page 2


                                                  Counsel for Plaintiffs TreeHouse Foods,
                                                  Inc., Bay Valley Foods, LLC, and Sturm
                                                  Foods, Inc.


cc:    Counsel for All Parties (via ECF)
       Counsel for Sagentia (via ECF and email)
